Title: Thomas Jefferson to Dudley Richardson, 2 November 1809
From: Jefferson, Thomas
To: Richardson, Dudley


          Sir  Monticello Nov. 2. 09.
          Your letter of Sep. 22. is just come to hand. on the 17th of that month I recieved one from your son Richard dated at the Parish of St Elizabeth’s Cornwall county Jamaica July 27. 09. informing me he was well, that he was endeavoring to wind up his affairs on a small scale in order to return finally to the US. which however he supposed would require a year or more. he is desirous his brother George, if not married, should go to him. I have endeavored to find means of notifying this to George, but as yet have not been able to hear where to direct a letter to him. this being the sum of his letter to me I communicate it to you with pleasure and tender you my salutations & good wishes.
          
            Th:
            Jefferson
        